STORY, Circuit Justice.
This case differs from that of Hinkley v. Marean [Case No. 6,523], in one circumstance only, and that is, that both of the parties were citizens of New York at the time of the discharge and certificate granted to the insolvent. There is no pretence to say, that the insolvent act of New York operates a discharge .or dissolution of the contract. It purports to do no more than discharge the person from imprisonment for antecedent debts. Now, nothing is better settled, than that the effect of such a discharge is purely local. It is addressed to the courts of the state, under whose authority the exemption is allowed. But it has nothing to do with the process, proceedings, or judgments of the courts of other states; which are governed altogether by their own municipal jurisprudence. Whenever a remedy exists, it is administered according to the lex fori, and such judgment is given, as the laws of the state, where the suit is brought, authorize; and not such, as the laws of other states authorize. The distinction between the obligation of contracts, and the mode of applying remedies thereto, is well established. The former is universally recognized according to the law of the place, where the contract is made; the latter is bounded by the territorial limits, and is not of efficiency elsewhere. A general judgment therefore, according to our law, must be entered; and not such a judgment, as might be taken in New York under the insolvent act, even if it would be a judgment limited to the goods and estate of the insolvent. Judgment accordingly.